          Case 6:19-mj-00006-HBK Document 26 Filed 03/08/21 Page 1 of 2


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     ROCKY BECERRA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 6:19-mj-00006-JDP
12                     Plaintiff,                  STIPULATION TO VACATE
                                                   REVIEW HEARING AND TERMINATE
13    vs.                                          PROBATION; ORDER
14    ROCKY BECERRA,
15                     Defendant.
16
17            The parties, through their respective counsel, Sean Anderson, Legal Officer, Yosemite
18   National Park, counsel for the government, and Benjamin A. Gerson, Assistant Federal
19   Defender, counsel for the defendant, Rocky Becerra, hereby stipulate and jointly move this Court
20   to vacate the review hearing currently calendared for March 9, 2021 and terminate probation.
21            On September 17, 2019, the Honorable Jeremy D. Peterson sentenced Mr. Becerra to a
22   term of 18 months unsupervised probation, to attend AA or NA meetings twice per week for 10
23   months, and to pay a fine and special assessments totaling $1,000.00. As of the instant filing,
24   Mr. Becerra has paid his fine in full and is in substantial compliance with the terms of his
25   probation. The undersigned defense counsel respectfully moves the court to vacate the review
26   hearing and terminate probation. The government does not object.
27   //
28   //
       Case 6:19-mj-00006-HBK Document 26 Filed 03/08/21 Page 2 of 2


 1                                                 Respectfully submitted,
 2
                                                   PHILLIP A. TALBERT
 3                                                 Acting United States Attorney
 4   Dated: March 4, 2021                          /s/ Sean Anderson
                                                   SEAN ANDERSON
 5                                                 Acting Legal Officer
                                                   National Park Service
 6                                                 Yosemite National Park
 7
 8                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 9
10   Dated: March 4, 2021                          /s/ Benjamin A. Gerson
                                                   BENJAMIN A. GERSON
11                                                 Assistant Federal Defender
                                                   Attorney for Defendant
12                                                 ROCKY BECERRA
13
14
15
16                                               ORDER
17            Based on the parties’ joint representation that Mr. Becerra is substantially in compliance
18   with the conditions of his probation and finding no objection from the government, the court
19   vacates the review hearing in case 6:19-mj-00006-HBK-1 scheduled for March 9, 2021 at 10:00
20   a.m. and terminates probation.
21
22   IT IS SO ORDERED.
23
24   Dated:      March 5, 2021
                                                          HELENA M. BARCH-KUCHTA
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27
28

     Becerra – Stipulation to
     Vacate Review Hearing                            2
